Back to 10-Q


Exhibit 10.9
AMENDMENT 002
Contract No. XT220
Amendment Page 1




This AMENDMENT, entered into by the State of Florida, Department of Elder
Affairs (“Department”) and WellCare of Florida Inc., dba HealthEase
(“Contractor”), amends contract XT220.
The purpose of this amendment is to renew the contract for an additional year
and amend Appendix 4 to provide current capitulation rates. Additionally, this
amendment (1) revises section 3 of the Standard contract, (2) revises certain
paragraphs of Attachment I, (3) revises Attachment III, (4) replaces Appendix 3,
(5) replaces Appendix 4 and (6) revises Exhibit A.
The purpose of this amendment is to amend the following contract sections
(Paragraphs and Attachments):
STANDARD CONTRACT:
(1) Revises section 3 by amending the termination date.
ATTACHMENT I, STATEMENT OF WORK:
(1) Inserts section 1.4.3.1; and
(2) Revises section 2.1.1.11(3);
(3) Inserts section 2.1.1.14(2)(f);
(4) Revises section 2.6(6);
(5) Insert section 2.8.1.(9);
(6) Revises section 2.12.2(17);
(7) Revises section 2.12.15; and
(8) Revises section 3.1.1.
CONTRACT ATTACHMENTS:
(1) Revise Attachment III;
(2) Revise Appendix 3;
(3) Revise Appendix 4; and
(4) Revise Exhibit A.
_____________________________ Line denotes completion of above summary
____________
STANDARD CONTRACT:
The Standard Contract is hereby revised as follows.
(1)
Section 3 is hereby revised to read:

This contract shall begin on June 1, 2012 or on the date on which the contract
has been signed by the last party required to sign it, whichever is later. It
shall end at midnight, local time in Tallahassee, Florida, on August 31, 2013.
ATTACHMENT I:
(1)
Section 1.4.3.1 is hereby introduced to read.

CARES will send the contractor the DOEA_CARES Form 602 (CARES to Case Management
Referral Form) and the DOEA CARES Form 606 (Authorization to Assist) for the
individual selecting to receive assistance with Medicaid financial eligibility
only. In addition, CARES is responsible for submitting the Notification of Level
of Care (DOEA-CARES 603), and the Certification of Enrollment Status
(HCBS)(CF-AA 2515) documents for these individuals, to DCF. Contractors are
required to send the 602 Form back to CARES within two (2) business days of a
successful ACCESS application submission with comments that include the date the
application was submitted and the DCF ACCESS Application Number for the
individual.
(2)
Section 2.1.1.11(3) is hereby revised as follows.

(3)Any month of enrollment for which the Contractor receives capitation and
during which an enrollee receives case management as the only long-term care
service provided pursuant to this contract shall be submitted to the Department
on the Reconciliation Report (Exhibit H) for recoupment. Exceptions to this
provision are limited to the following:
a. If a Contractor's enrollee is hospitalized or in a nursing facility for
rehabilitation, then the Contractor is responsible for their Medicare crossover
claims in addition to case management, and may receive capitation for said
month(s).






--------------------------------------------------------------------------------

Back to 10-Q


Exhibit 10.9
AMENDMENT 002
Contract No. XT220
Amendment Page 2






b. If an enrollee leaves the service area temporarily for thirty (30) calendar
days or fewer, then the Contractor may receive capitation for said month.
Failure to report any other situations where services were suspended for a month
or more and capitation was requested by and paid to the Contractor may indicate
Medicaid fraud and may be reported to Medicaid Program Integrity for further
investigation.
(3)
Section 2.1.1.14(2)(f) is hereby introduced to read.

Upon the request of the Department, each Contractor shall provide to its
contract manager a detailed transition plan related to the Statewide Medicaid
Managed Care Long-Term Care Program. All contractors must comply with any
additional requests for information from the Department regarding coordination
between this contract and the Statewide Medicaid Managed Care Long-Term Care
Program contract. Prior to submission, the Department will provide to
Contractors a list of required elements that must be included in the submissions
and a timeframe for submission.
(4)
Section 2.6(6) is hereby revised as follows.

To continue disputed services during a pending fair hearing, the enrollee must
request a fair hearing within 10 days of receipt of notification of his or her
fair hearing rights. Pursuant to 42 CFR 438.424(b), the MCO or the State must
pay for disputed services, in accordance with State policy and regulations, if
the MCO or the State Fair Hearing officer reverses a decision to deny
authorization of services, and the enrollee received the disputed services while
the appeal was pending.
(5)
Section 2.8.1(9) is hereby introduced to read as follows.

The Contractor shall comply with all federal waiver requirements including any
changes not explicitly listed in contract.
(6)
Section 2.2.12(17) is hereby revised as follows.

The Contractor shall provide to the Department encounter data that is
recipient-specific service utilization data in the electronic format as
specified in EXHIBIT C, and will additionally provide encounter data as
specified in section 2.12.2(17)(b). The service utilization data reported
represents the comprehensive array of services that might be necessary to
maintain a member at home while avoiding nursing home placement, including acute
and long-term care services.
a. Before submitting encounter data to the Department, Contractors shall
validate the data collected for long-term care and acute care services.
b. 837 Encounter Data


1.
Encounter data collection and submission are required from all Contractors for
all services rendered to their enrollees pursuant to this Contract. The
Contractor shall submit encounter data that meets established Agency data
quality standards as defined herein. These standards are defined by the Agency
to ensure receipt of complete and accurate data for program administration and
are closely monitored and enforced. The Department will give sixty (60) calendar
days’ advance notice to the Contractor to ensure continuous quality improvement
in the event that the Department or the Agency revises or amends these
standards. The Contractor shall make changes or corrections to any systems,
processes or data transmission formats as needed to comply with Agency data
quality standards as originally defined or subsequently amended.

2.
The Contractor must be capable of sending and receiving any claims information
directly to the Agency in standards and timeframes specified by the Agency or
Department within sixty (60) days notice.

3.
The Contractor must submit a Check Run Summary File for each provider payment
adjudication cycle no later than seven (7) calendar days following each
respective adjudication cycle and in a format specified by the Agency or
Department. The Contractor must begin submitting the Check Run Summary File upon
notification from the Agency or Department.

4.
The Contractor must submit a Check Run Summary File reporting how total provider
payment amounts reconcile with the encounter data submissions for each provider
payment adjudication cycle. The Check Run Summary File must be submitted along
with the encounter claims data submissions. The Check





--------------------------------------------------------------------------------

Back to 10-Q


Exhibit 10.9
AMENDMENT 002
Contract No. XT220
Amendment Page 3






Run Summary File must be submitted in a format and in timeframes specified by
the Agency or Department.
5.
For data acceptance purposes the Contractor must ensure the provider information
it supplies to the Agency is sufficient to ensure providers are recognized in
the Medicaid system (FMMIS) as either actively enrolled Medicaid providers or as
Managed Care Plan registered providers. The Contractor is responsible for
ensuring information is sufficient for accurate identification of participating
network providers and non-participating providers who render services to the
Contractor’s enrollees.

6.
The encounter data submission standards required to support encounter data
collection and submission are defined by the Agency in the Medicaid Companion
Guides and this section. In addition, the Agency will post encounter data
reporting requirements on the following website:
http://ahca.myflorida.com/Medicaid/meds/.

7.
The Contractor shall adhere to the following requirements for the encounter data
submission process:

a.
For all non-pharmacy typical and atypical services, the Contractor shall submit
encounters to the Agency for all typical and atypical services with Contractor
paid dates on or after July 1, 2012 on an ongoing basis within sixty (60)
calendar days following the end of the month in which the Contractor paid the
claims for services.

b.
For all encounters submitted, if the Agency or its fiscal agent notifies the
Contractor of encounters failing X12 (EDI) edits or compliance edits, the
Contractor shall remediate all such encounters within sixty (60) calendar days
after such notice.

c.
The Contractor shall retain submitted historical encounter data for a period not
less than six (6) years as specified in the Standard Contract, Section 10.2.

8.
The Contractor shall have a comprehensive automated and integrated encounter
data system capable of meeting the requirements below:

a.
All Contractor encounters shall be submitted to the Agency in the standard HIPAA
transaction formats, namely the ANSI X12N 837 transaction formats (P –
Professional; I - Institutional; D - Dental), and, for pharmacy services, if
applicable, in the National Council for Prescription Drug Programs (NCPDP)
format. Encounters must include the Contractor’s paid amounts and shall be
submitted for all providers (capitated and non-capitated).

b.
The Contractor shall collect and submit encounter data to the Agency’s fiscal
agent. The Contractor shall be held responsible for errors or noncompliance
resulting from their own actions or the actions of an agent authorized to act on
their behalf.

c.
The Contractor shall convert all information that enters its claims system via
hard copy paper claims or other proprietary formats to encounter data to be
submitted in the appropriate HIPAA-compliant formats.

d.
The Contractor shall provide complete and accurate encounters to the Agency as
defined below. The Contractor shall implement review procedures to validate
encounter data submitted by providers.

1.
Complete: A Contractor submitting at least ninety-five (95%) of its encounter
data. The Contractor shall strive to achieve a one-hundred percent (100%)
complete submission rate.

2.
Accurate (X12): Ninety-five percent (95%) of the records in a Contractor’s
encounter batch submission pass X12 EDI compliance edits as specified by the
Agency.

3.
Accurate (NCPDP): Ninety-five percent (95%) of the records in a Contractor’s
encounter batch submission pass NCPDP edits and the pharmacy benefits system
edits specified by the Agency. The NCPDP edits are described in the National
Council for Prescription Drug Programs Telecommunications Standard Guides.

4.
The Contractor is responsible for correcting previously submitted X12 and NCPDP
encounter data transactions to reflect the most current and accurate payment
adjustment or reversal that results in a recoupment or additional payment within
thirty (30) days of the respective action.

9.
The Contractor shall designate sufficient IT and staffing resources to perform
these encounter functions as determined by generally accepted best industry
practices.





--------------------------------------------------------------------------------

Back to 10-Q


Exhibit 10.9
AMENDMENT 002
Contract No. XT220
Amendment Page 4




10.
Where a Contractor has entered into capitation reimbursement arrangements with
providers, the Contractor shall comply with item 8 of this section, above. The
Contractor shall require timely submissions from its providers as a condition of
the capitation payment.

11.
The Contractor shall participate in Agency-sponsored workgroups directed at
continuous improvements in encounter data quality and operations.

12.
If the Department determines that the Contractor has failed to comply with the
encounter data reporting requirements of this Contract, the Department shall
require the Contractor to submit a corrective action plan (CAP). In addition to
a CAP, the Department may apply sanctions in accordance with the Contract.

(7)
Section 2.12.15 is hereby revised as follows.

2.12.15.1 Termination by the Contractor
(1) The contractor agrees to extend the thirty (30) calendar days’ notice found
in the Standard Contract, Section 49.1, to one-hundred and twenty (120) calendar
days’ notice for terminations initiated by the Contractor.
(2) The Contractor shall render written notice of termination to the Department
by certified mail, return receipt requested, or in person with proof of
delivery, or by facsimile or email letter followed by certified mail, return
receipt requested. The notice of termination shall specify the date on which
such termination shall become effective.
(3) The Contractor will work with the Department to create a transition plan,
including the orderly and reasonable transfer of enrollee care. The transition
plan must be approved in writing by the Department. Depending on the volume of
Contractor enrollees affected, the Department may require an extension of the
termination date.
(4) In the event of a notice of termination and unless a written waiver is
executed by the Department, the Contractor must take the following actions:
a. Continue performance under the terms of the contract until the termination
effective date.
b. Cease enrollment of new enrollees under the contract.
c. Perform the duties specified in the approved transition plan.
d. Terminate all activities listed in Section 2.12.11.
e. Take such action as may be necessary, or as the Department, in consultation
with the Agency may direct, for the protection of property related to the
contract that is in the possession of the provider and in which the Department
and Agency have or may acquire an interest.
f. Not accept any payment submitted by the Department, after the termination
date, unless the payment is for services actually delivered prior to the date of
termination. Any payments due under the terms of the contract may be withheld
until the Department receives from the Contractor all written and properly
executed documents as required by the written instructions of the Department.
g. Upon notification of approval from the Department and at least 60 calendar
days prior to the effective date of the termination, provide written
notification to all enrollees of the date on which the Contractor will no longer
participate in the Program and instructions on how to contact the Department’s
CARES office for information on their long-term care options.
h. In the event the contract has been terminated in only one or more counties of
the state, complete the performance of this contract in all other areas in which
the Contractor’s duties have not been terminated.




--------------------------------------------------------------------------------

Back to 10-Q


Exhibit 10.9
AMENDMENT 002
Contract No. XT220
Amendment Page 5




2.12.15.2 Termination by the Department
(1) The Department shall render written notice of termination to the Contractor
by certified mail, return receipt requested, or in person with proof of
delivery, or by facsimile or email letter followed by certified mail, return
receipt requested. The notice of termination shall specify the nature of
termination, the extent to which performance of work under the Contract is
terminated, and the date on which such termination shall become effective.
(2) In accordance with s. 1932(e)(4), Social Security Act, the Department shall
provide the Contractor with an opportunity for a hearing prior to termination
for cause. This does not preclude the Department from terminating without cause
pursuant to Section 49.1 of the Standard Contract or from terminating due to
unavailability of funds pursuant to Section 49.2 of the Standard Contract.
(3) The Contractor will work with the Department to create a transition plan,
including the orderly and reasonable transfer of enrollee care. Depending on the
volume of Contractor enrollees affected, the Department may require an extension
of the termination date.
(4) In the event of a notice of termination, and unless a written waiver is
executed by the Department, the Contractor must take the following actions:
a. Continue performance under the terms of the new contract until termination
date.
b. Cease enrollment of new enrollees under the contract.
c. Perform the duties as specified in the approved transition plan.
d. Terminate all activities listed in Section 2.12.11.
e. Take such action as may be necessary, or as the Department, in consultation
with the Agency, may direct, for the protection of property related to the
contract that is in the possession of the provider and in which the Department
and Agency have or may acquire an interest.
f. Not accept any payment submitted after the contract ends, unless the payment
is for the time period covered under the contract. Any payments due under the
terms of the contract may be withheld until the Department receives from the
Contractor all written and properly executed documents as required by the
written instructions of the Department.
g. At least 60 calendar days prior to the effective date of the termination,
provide written notification to all enrollees of the date on which the
Contractor will no longer participate in the Program and instructions on how to
contact the Department’s CARES office for information on their long-term care
options.
h. If the contract has been terminated in only one or more counties of the
state, the Contractor must, with Department approval, complete the performance
of this contract in all other areas in which the Contractor’s duties have not
been terminated.
(8)
Section 3.1.1 is hereby revised as follows.

This section supersedes section 47 of the standard contract to the extent there
is conflict. The Agency, through the Medicaid fiscal agent, will make a payment
to the Contractor on a monthly basis for the Contractor’s satisfactory
performance of its duties and responsibilities as set forth in this attachment.
This Section III supersedes section 26 of the Standard Contract and related
sections to the extent that they require the Contractor to submit bills or
invoices directly to the Department. The final payment will be made at the
beginning of the month of contract expiration, in August of 2013, and requires
Contractor to provide the services set in this contract for all individuals
enrolled with that Contractor through August 31, 2013.








--------------------------------------------------------------------------------

Back to 10-Q


Exhibit 10.9
AMENDMENT 002
Contract No. XT220
Amendment Page 6




CONTRACT ATTACHMENTS:
(1)
Attachment III is hereby replaced with the revised Attachment III and attached
hereto.

(2)
Appendix 3, Programmatic Reports is hereby revised to read.

Reporting Frequency: Monthly, by the 5th of each month. See Section 3.2.5.
(3)
Appendix 4 is hereby replaced with the revised Appendix 4 and attached hereto.

This amendment shall be effective on the last date that the amendment has been
signed by both Parties.
All provisions in the agreement and any attachments thereto in conflict with
this amendment shall be and are hereby changed to conform to this amendment.
All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the agreement.
This amendment and all of its attachments are hereby made a part of this
agreement.
IN WITNESS WHEREOF, the Parties hereto have caused this 6 page amendment to be
executed by their officials there unto duly authorized.
Contractor: WellCare of Florida Inc., dba    STATE OF FLORIDA,
HealthEase    DEPARTMENT OF ELDER AFFAIRS


SIGNED BY: /s/ Christina Cooper    SIGNED BY: /s/ Charles T. Corley
NAME: Christina Cooper    NAME: CHARLES T. CORLEY
TITLE: President, FL & HI Division    TITLE: SECRETARY
DATE: 8/26/12    DATE: 8/29/12
FEDERAL ID NUMBER: 592583622
Fiscal Year End Date: 12/31












--------------------------------------------------------------------------------

Back to 10-Q


Exhibit 10.9
AMENDMENT 002
Contract No. XT220
Amendment Page 7




ATTACHMENT III
EXHIBIT-1
1. FEDERAL RESOURCES AWARDED TO THE SUBRECIPIENT PURSUANT TO THIS AGREEMENT
CONSIST OF THE FOLLOWING:
PROGRAM TITLE
FUNDING SOURCE
CFDA
AMOUNT
Long Term Community Diversion Pilot Project
CMS
93.778
$33,624,000.00
 
 
 
 
 
 
 
 
 
 
 
 


TOTAL FEDERAL AWARD
$33,624,000.00



COMPLIANCE REQUIREMENTS APPLICABLE TO THE FEDERAL RESOURCES AWARDED PURSUANT TO
THIS AGREEMENT ARE AS FOLLOWS:
2. STATE RESOURCES AWARDED TO THE RECIPIENT PURSUANT TO THIS AGREEMENT CONSIST
OF THE FOLLOWING:
MATCHING RESOURCES FOR FEDERAL PROGRAMS
PROGRAM TITLE
FUNDING SOURCE
CFDA
AMOUNT
Long Term Community Diversion Pilot Project
General Revenue-Match
93.777
&
93.778
$26,376,000.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


TOTAL STATE AWARD
$26,376,000.00

STATE FINANCIAL ASSISTANCE SUBJECT TO Sec. 215.97, F.S.
PROGRAM TITLE
FUNDING SOURCE
CSFA
AMOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


TOTAL AWARD
$0.00



COMPLIANCE REQUIREMENTS APPLICABLE TO STATE RESOURCES AWARDED PURSUANT TO THIS
AGREEMENT ARE AS FOLLOWS:




--------------------------------------------------------------------------------

Back to 10-Q


Exhibit 10.9
AMENDMENT 002
Contract No. XT220
Amendment Page 8




ATTACHMENT III
EXHIBIT-2
PART I: AUDIT RELATIONSHIP DETERMINATION
Providers who receive state or federal resources may or may not be subject to
the audit requirements of OMB Circular A-133, as revised, and/or Section 215.97,
Fla. Stat. Providers who are determined to be recipients or subrecipients of
federal awards and/or state financial assistance may be subject to the audit
requirements if the audit threshold requirements set forth in Part I and/or Part
II of Exhibit 1 are met. Providers who have been determined to be vendors are
not subject to the audit requirements of OMB Circular A- 133, as revised, and/or
Section 215.97, Fla. Stat. Regardless of whether the audit requirements are met,
providers who have been determined to be recipients or subrecipients of federal
awards and/or state financial assistance, must comply with applicable
programmatic and fiscal compliance requirements.
In accordance with Sec. 210 of OMB Circular A-133 and/or Rule 691-5.006, FAC,
provider has been determined to be:
Vendor or exempt entity and not subject to OMB Circular A-133 and/or Section
215.97, F.S.
X     Recipient/subrecipient subject to OMB Circular A-133 and/or Section
215.97, F.S.
NOTE: If a provider is determined to be a recipient /subrecipient of federal
and/or state financial assistance and has been approved by the Department to
subcontract, they must comply with Section 215.97(7), F.S., and Rule
69I-.006(2), FAC [state financial assistance] and Section _ .400 OMB Circular
A-133 [federal awards].
PART II: FISCAL COMPLIANCE REQUIREMENTS
FEDERAL AWARDS OR STATE MATCHING FUNDS ON FEDERAL AWARDS. Providers who receive
federal awards or state matching funds on Federal awards and who are determined
to be a subrecipient, must comply with the following fiscal laws, rules and
regulations:
STATES, LOCAL GOVERNMENTS AND INDIAN TRIBES MUST FOLLOW:
2 CFR Part 225 Cost Principles for State, Local and Indian Tribal Governments
(Formerly OMB Circular A-87)*
OMB Circular A-102 – Administrative Requirements
OMB Circular A-133 – Audit Requirements
Reference Guide for State Expenditures
Other fiscal requirements set forth in program laws, rules and regulations
NON-PROFIT ORGANIZATIONS MUST FOLLOW:
2 CFR Part 230 Cost Principles for Non-Profit Organizations (Formerly OMB
Circular A-122 – Cost Principles)*
2 CFR Part 215 Administrative Requirements (Formerly OMB Circular A-110 –
Administrative Requirements)
Requirements)
OMB Circular A-133 – Audit Requirements
Reference Guide for State Expenditures
Other fiscal requirements set forth in program laws, rules and regulations
EDUCATIONAL INSTITUTIONS (EVEN IF A PART OF A STATE OR LOCAL GOVERNMENT) MUST
FOLLOW:
2 CFR Part 220 Cost Principles for Educational Institutions OMB (Formerly
Circular A-21 – Cost Principles)*
2 CFR Part 215 Administrative Requirements (Formerly OMB Circular A-110 –
Administrative Requirements)
OMB Circular A-133 – Audit Requirements
Reference Guide for State Expenditures
Other fiscal requirements set forth in program laws, rules and regulations
*Some federal programs may be exempted from compliance with the Cost Principles
Circulars as noted in the OMB Circular A-133 Compliance Supplement, Appendix 1.
STATE FINANCIAL ASSISTANCE. Providers who receive state financial assistance and
who are determined to be a recipient/subrecipient, must comply with the
following fiscal laws, rules and regulations:
Section 215.97, Fla. Stat.
Chapter 69I-5, Fla. Admin. Code
State Projects Compliance Supplement
Reference Guide for State Expenditures
Other fiscal requirements set forth in program laws, rules and regulations






--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.9
AMENDMENT 002
Contract XT220
Amendment Page 9




Appendix 4
Service Provider Qualifications
Required Service
Qualified Provider Types
License Authority
Certification
Authority
Other Standards
Adult Companion
Home Health Agency
Ch. 400, Part III, F.S.
 
Optional; must meet Federal Conditions of Participation under 42 CFR 484
Homemaker/Companion Agency
Ch. 400.509, F.S.
 
 
Nurse Registry
Ch. 400.506, F.S.
 
 
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
 
Adult Day Health Care
Adult Day Care Center
Ch. 409, Part III, F.S.
 
 
Assisted Living Facility
Ch. 429, Part I, F.S.
 
 
 
Assisted Living Services
Assisted Living Facility
Ch. 429, Part I, F.S.
 
 
 
Case Management
Contractor ONLY
 
 
Case managers must be qualified in one of the following ways: (a) have a
Bachelor's Degree in Social Work, Sociology, Psychology, Gerontology or related
field, (b) be a Registered Nurse, licensed to practice in the state, (c) have a
Bachelor's Degree in an unrelated field and at least two (2) years of geriatric
experience, or (d) be a Licensed Practical Nurse (LPN) with four (4) years of
geriatric experience. All case managers must have at least 2 years of geriatric
experience and 4 hours of in service training annually and the Abuse and Neglect
Exploitation training (which shall be approved in advance by the Department).
 
Chore Services
General Contractor
Ch. 489.131, F.S.
 
 
Pest Control Business
Ch. 482.071, F.S.
 
 
Commercial Cleaning Company*
 
 
Applicable local business license or certificate required
Home Health Agency
Ch. 400, Part III, F.S.
 
Optional; must meet Federal Conditions of Participation under 42 CFR 484
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
 





--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.9
AMENDMENT 002
Contract XT220
Amendment Page 10




Consumable
Medical Supplies
Home Health Agency
Ch. 400, Part III, F.S.
 
Optional; must meet Federal Conditions of Participation under 42 CFR 484
Home Medical Equipment Provider
Ch. 400, Part X, F.S.
 
 
Pharmacy
 
 
 
Prescription Drug Wholesale Distributor*
 
 
Appropriate Department of Health Licensure Required or applicable local business
license
Assisted Living Facility*
Ch. 429, Part I, F.S.
 
 
 
Environment
Accessibility/
Adaptation
General Contractor
Ch. 489.131, F.S.
 
 
Independent Providers
Licensed pursuant to state and local building codes or other licensure
appropriate for task(s) performed. (Ch 205, F.S.)
 
 
 
Escort Service
Home Health Agency
Ch. 400, Part III, F.S.
 
Optional; must meet Federal Conditions of Participation under 42 CFR 484
Nurse Registry*
Ch. 400.506, F.S.
 
 
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
 
Family Training
Clinical Social Worker, Mental Health Counselor
Ch. 491, F.S.
 
 
Registered Nurse, Licensed Practical Nurse
Ch. 464, F.S.
 
 
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
 





--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.9
AMENDMENT 002
Contract XT220
Amendment Page 11




Financial
Assessment and
Risk Reduction
Certified Public Accountant
Ch. 437, F.S.
 
 
Bank
Ch. 658, F.S.
 
 
Independent Contractor*
 
 
Confirmed to be qualified to perform the service by training and experience.
Independent contractors may include the following designations or occupations:
Certified Financial Analyst, Certified Financial Planner, Certified Financial
Advisor, Insurance Agent,
Individual with 4 yr degree in finance, accounting and/or 4 yr working
experience within the finance or banking industry and Pass a Level II background
screening
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
 
Homemaker
Home Health Agency
Ch. 400, Part III, F.S.
 
Optional; must meet Federal Conditions of Participation under 42 CFR 484
Homemaker/Companion Agency
Ch. 400.509, F.S.
 
 
Nurse Registry
Ch. 400.506, F.S.
 
 
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
 
Home-Delivered
Meals
Food Service Establishment
Ch. 509.241, F.S.
 
 
Food Establishment
 
 
Permit under Ch. 500.12, F.S.
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
Older Americans Act Provider
 
 
As defined in Ch 58A-1, Florida Administrative Code (FAC)
 
Nursing Facility
Service
Nursing Facility
Ch. 400, Part II, F.S.
 
 
 





--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.9
AMENDMENT 002
Contract XT220
Amendment Page 12




Nutritional
Assessment and
Risk Reduction
Dietician/Nutritionist, Nutrition Counselor
Ch. 468, Part X, F.S.
 
 
Other Health Professionals
 
 
Must practice within the legal scope of their practice.
Nurse Registry*
Ch. 400.506, F.S.
 
 
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
 
Occupational
Therapy
Occupational Therapist
Ch. 468, Part III, F.S.
 
 
Occupational Therapist Assistant
Ch. 468, Part III, F.S.
 
 
Home Health Agency
Ch. 400, Part III, F.S.
 
Must meet Federal Conditions of Participation under 42 CFR 484
 
Personal Care
Home Health Agency
Ch. 400, Part III, F.S.
 
Optional; must meet Federal Conditions of Participation under 42 CFR 484
Nurse Registry
Ch. 400.506, F.S.
 
 
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
 
Personal
Emergency
Response System
Alarm System Contractor
 
Ch. 489, Part II, F.S.
 
Low Voltage Contractor and Electrical Contractor*
 
 
Exempt from licensure in accordance with Section 489.503(15)(a-d) and Section
489.503(16), F.S
 
Physical Therapy
Physical Therapist
Ch. 486, F.S.
 
 
Home Health Agency
Ch. 400, Part III, F.S.
 
Must meet Federal Conditions of Participation under 42 CFR 484
 
Respiratory
Therapy
Respiratory Therapist*
Ch. 468, F.S.
 
 
Home Health Agency
Ch. 400, Part III, F.S.
 
Must meet Federal Conditions of Participation under 42 CFR 484
 





--------------------------------------------------------------------------------

Back to 10-Q
 
Exhibit 10.9
AMENDMENT 002
Contract XT220
Amendment Page 13




Respite
Adult Day Care Center
Ch. 409, Part III, F.S.
 
 
Assisted Living Facility
Ch. 429, Part I, F.S.
 
 
Home Health Agency
Ch. 400, Part III, F.S.
 
Optional; must meet Federal Conditions of Participation under 42 CFR 484
Homemaker/Companion Agency
Ch. 400.509, F.S.
 
 
Nursing Facility
Ch. 400, Part II, F.S.
 
 
Nurse Registry
Ch. 400.506, F.S.
 
 
CCE Provider
Ch. 400.203 F.S.
 
As defined in Ch. 400.203, F.S.; registration in accordance with Ch. 400.509,
F.S.
 
Speech Therapy
Speech-language Pathologist
Ch. 468, Part I, F.S.
 
 
Home Health Agency
Ch. 400, Part III, F.S.
 
Must meet Federal Conditions of Participation under 42 CFR 484









--------------------------------------------------------------------------------

Back to 10-Q
Contract No. 220
Exhibit 10.9
AMENDMENT 002
 
Amendment Page 14


EXHIBIT A
CAPITATION RATES
Provider ID
Provider Name
County Name
9/1/2012-8/31/2013 Diversion Capitation Rate
005575802
WELLCARE OF FLORIDA
BAY
$1,453.78
005575803
WELLCARE OF FLORIDA
CALHOUN
$1,453.78
005575804
WELLCARE OF FLORIDA
COLUMBIA
$1,331.52
005575800
WELLCARE OF FLORIDA
ESCAMBIA
$1,567.78
005575805
WELLCARE OF FLORIDA
FRANKLIN
$1,453.78
005575806
WELLCARE OF FLORIDA
GADSDEN
$1,453.78
005575807
WELLCARE OF FLORIDA
GULF
$1,453.78
005575808
WELLCARE OF FLORIDA
HOLMES
$1,453.78
005575809
WELLCARE OF FLORIDA
JACKSON
$1,453.78
005575810
WELLCARE OF FLORIDA
JEFFERSON
$1,453.78
005575811
WELLCARE OF FLORIDA
LEON
$1,453.78
005575812
WELLCARE OF FLORIDA
LIBERTY
$1,453.78
005575813
WELLCARE OF FLORIDA
MADISON
$1,453.78
005575814
WELLCARE OF FLORIDA
OKALOOSA
$1,567.78
005575801
WELLCARE OF FLORIDA
SANTA ROSA
$1,567.78
005575815
WELLCARE OF FLORIDA
TAYLOR
$1,453.78
005575816
WELLCARE OF FLORIDA
WAKULLA
$1,453.78
005575817
WELLCARE OF FLORIDA
WALTON
$1,567.78
005575818
WELLCARE OF FLORIDA
WASHINGTON
$1,453.78

The following table lists the initial rates for prospective expansions.
PSA
Counties
9/1/2012-8/31/2012
Diversion Capitation Rate
 
 
 
1
Escambia, Okaloosa Santa Rosa, and Walton
$1,567.78
2
Bay, Calhoun, Franklin, Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon,
Liberty, Madison, Taylor, Wakulla, and Washington
$1,453.78
3
Alachua, Bradford, Citrus, Columbia, Dixie, Gilchrist, Hamilton, Hernando, Lake,
Levy, Marion, Putman, Sumter, Suwannee, and Union
$1,331.52
4
Baker, Clay, Duval, Flagler, Nassau, St. Johns, and Volusia
$1,288.17
5
Pasco and Pinellas
$1,408.77
6
Hardee, Highlands, Hillsborough, Manatee, and Polk
$1,395.80
7
Brevard, Orange, Osceola, and Seminole
$1,176.92
8
Charlotte, Collier, DeSoto, Glades, Hendry, Lee, and Sarasota
$1,495.59
9
Indian River, Martin, Okeechobee, Palm Beach, and St. Lucie
$1,413.46
10
Broward
$1,373.21
11
Miami-Dade and Monroe
$1,562.85



